Exhibit 10.1 MASTER SERVICES AGREEMENT THIS MASTER SERVICES AGREEMENT (together with all appendices, attachments and exhibits (the “Agreement”) is made on June 8, 2015 (the “Effective Date”) by and between AKEBIA THERAPEUTICS, INC., a Delaware corporation with an office at 245 First Street, Suite 1100, Cambridge, MA 02142 (“Sponsor”) and QUINTILES, INC., a North Carolina corporation with an office at 4820 Emperor Boulevard, Durham NC 27703 (“Service Provider”). 1. Agreement Structure.Service Provider shall assist Sponsor in the conduct of its clinical studies and provide the services set forth in the Work Order(s), defined below and attached hereto (“Services”).This Agreement contains general terms and conditions under which Sponsor will engage Service Provider and under which Service Provider will provide the Services. It is the intention of the parties to work in a collaborative fashion with the goal of enabling early engagement of Service Provider through project forecasting (which may occur prior to protocol finalization), joint planning and early resourcing.Before any Services are provided, Sponsor and Service Provider must complete and execute a description of the work to be performed by Service Provider, in a form mutually agreed by the parties (a “Work Order”).Any Affiliate (as defined in Section 2.4(a) hereof) of Service Provider may enter into a Work Order under this Agreement.Neither Sponsor nor Service Provider is obligated to execute any Work Order.A Work Order may not change any term in this Agreement except as otherwise agreed by the parties. 2. About Services. Provision of Services. (a) Service Provider agrees to use commercially reasonable efforts to provide all Services identified in this Agreement (i) within the time period specified in the relevant Work Order and (ii) in accordance with the highest prevailing industry standards and practices for the performance of similar services. (b) Service Provider will be responsible for tasks described in a responsibilities matrix set forth in the relevant Work Order.For Services involving a transfer of Sponsor’s regulatory obligations to Service Provider, Service Provider will be responsible for those obligations set forth in a separate Transfer of Regulatory Obligations Form.Any transfer of regulatory obligations will be construed as a transfer of obligations in accordance with 21 CFR 312.52 (Transfer of Obligations to Contract Research Organization) and Service Provider shall comply with all reporting obligations set forth therein. (c) Service Provider will designate a “Project Leader” who will be the point of contact for Sponsor regarding Services provided, as well as contacts for administrative and payment matters for those Services.Sponsor will designate a “Sponsor Representative” who will be the point of contact for the Project Leader. (d) Sponsor will establish a senior oversight committee to oversee the conduct of its clinical trials which will include senior representatives of Service Provider and Sponsor (“Governance Committee”).The Governance Committee will meet on a regular basis as determined by the Governance Committee members. Change Notification.If either party identifies a need to modify a Work Order, such party will notify the other party in writing as soon as reasonably possible by providing written notification substantially in the form set forth in Appendix A (Sample Change Notification) attached hereto that (a) references this Agreement and the underlying Work Order by number and date, and (b) contains a description of the required modifications and their effect on the scope, fees and timelines set forth in the underlying Work Order (the “Change Notification”).The party receiving the Change Notification shall respond within [****] days.No Change Notification will be effective unless and until it has been signed by an authorized representative of each party.Service Provider will continue to work under the existing Work Order until such Change Notification is executed.The Change Notification process set forth in this Section 2.2 may only be used if the change requested results in an increase of fees of [****].For changes which result in a transfer of regulatory obligations between the parties or increase the fees by [****], the parties shall utilize the Change Order process set forth in Section 2.3 hereof.
